Citation Nr: 0001227	
Decision Date: 01/14/00    Archive Date: 01/27/00

DOCKET NO.  94-03 298	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, 
Pennsylvania



THE ISSUES

Entitlement to service connection for residuals of a neck or head injury.

Entitlement to service connection for a psychiatric disability.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United 
States



ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had active service from April 1984 to February 1985.

This appeal comes to the Board of Veterans' Appeals (Board) from a 
September 1992 RO rating decision that denied service connection for 
residuals of neck strain (claimed as a head injury) and a psychiatric 
disability.



FINDINGS OF FACT


1.  The veteran has not submitted competent (medical) evidence showing the 
presence of a chronic neck or head disorder; nor has he submitted competent 
(medical) evidence linking kyphosis, first found several years after 
service, to an incident of service, including acute episodes of neck strain 
and tension headaches.

2.  The veteran has not submitted competent (medical) evidence linking his 
current psychiatric disabilities, however classified, including bipolar 
disease, first found several years after service, to an incident of 
service, including an episode of mild heat stress.



CONCLUSION OF LAW


The claims for service connection for residuals of a neck or head injury 
and a psychiatric disability are not well grounded.  38 U.S.C.A. § 5107a 
(West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.  Factual Background

The threshold question to be answered in this case is whether the veteran 
has presented evidence of well-grounded claims for service connection for 
residuals of a head or neck injury and a psychiatric disability; that is, 
evidence which shows that his claims are plausible, meritorious on their 
own, or capable of substantiation.  38 U.S.C.A. § 5107(a) (West 1991); 
Murphy v. Derwinski, 1 Vet. App. 78 (1990).  If he has not presented such 
claims, his appeal must, as a matter of law, be denied, and there is no 
duty on the VA to assist him further in the development of the claims.  
Murphy at 81.  "The United States Court of Appeals for Veterans Claims 
(known as the United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter, "the Court")" has also stated that a claim must be 
accompanied by supporting evidence; an allegation is not enough.  Tirpak v. 
Derwinski, 2 Vet. App. 609 (1992).  In a claim of service connection, this 
generally means that evidence must be presented which in some fashion links 
a current disability to a period of military service, or as secondary to a 
disability which has already been service-connected.  38 U.S.C.A. § 1131 
(West 1991); 38 C.F.R. §§ 3.303, 3.310 (1999); Rabideau v. Derwinski, 2 
Vet. App. 141, 143 (1992).  "In order for a claim to be well-grounded, 
there must be competent evidence of current disability (a medical 
diagnosis) ...; of incurrence or aggravation of a disease or injury in 
service (lay or medical testimony), ...; and of a nexus between the 
inservice injury or disease and the current disability (medical 
evidence)." Caluza v. Brown, 7 Vet. App. 498 (1995).

Where a psychosis becomes manifest to a degree of 10 percent within one 
year from date of termination of active service, it shall be presumed to 
have been incurred in active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 1991 & Supp. 1999); 38 C.F.R. §§ 3.307, 3.309 (1999).

A review of the record shows that service connection has not been granted 
for any of the veteran's disabilities.

Service medical records reveal that the veteran was seen on May 27, 1984, 
for complaints of neck strain and headache from doing flips while swimming.  
After doing several dives, he had headaches and felt lightheaded.  His 
father was visiting and thought the veteran seemed confused.  The veteran 
sat down in the shade and drank some water, and started to feel better.  On 
examination, the veteran had mild tenderness of the right lateral neck 
area.  No other abnormalities were found.  The assessment was mild heat 
stress.  He underwent further evaluation and was found to be neurologically 
intact.  He was alert, calm, oriented, and in no distress.  The assessment 
was stress reaction, resolving.  A report of his treatment on May 28, 1984 
shows that he had no complaints and that no abnormalities were found.  The 
assessment was possible neck strain, recuperated.  A report of his 
treatment in July 1984 notes the veteran's complaints of tension headaches.  
The assessment was tension headaches by history, and he was treated with 
medication.

On a report of medical history completed at the time of the veteran's 
medical examination for administrative separation from service in January 
1985, he gave a history of frequent or severe headaches.  The report of his 
medical examination in January 1985 notes a history of tension headaches 
since August 1984 that was treated with medication with good results.  It 
was noted that he was no longer taking medication for tension headaches.  
The report of this examination does not show that the veteran had headaches 
at the time of this examination.  The service medical records do not show 
the presence of a psychiatric disability and there were no complaints or 
findings of a psychiatric disability at the January 1985 medical 
examination.

The post-service medical records do not demonstrate the presence of a 
chronic neck disorder or other chronic disability manifested by headaches.  
A private medical report of the veteran's medical examination during a 
period of hospitalization from December 1988 to January 1989 shows a slight 
increase in kyphotic curve in the thoracic spine, but there is no medical 
evidence linking the veteran's kyphosis to an incident of service.  A claim 
is not well grounded where there is no medical evidence of the claimed 
disorder or of medical evidence linking a condition found after service to 
an incident of service.  Caluza, 7 Vet. App. 498.

The post-service medical records demonstrate the presence of psychiatric 
disabilities, variously classified to include bipolar disorder, beginning 
from 1988.  A private medical report dated in March 1992 notes that the 
veteran had been under treatment for over 2 years for chronic 
undifferentiated schizophrenia and that this illness was probably of more 
than 7 years in duration.  The medical evidence does not link any of the 
veteran's current psychiatric conditions, first found several years after 
service, to an incident of service.  The private medical report dated in 
March 1992 is equivocal, as the opposite is equally true, that is the 
condition probably did not have a 7-year history in March 1992.  Nor does 
this medical report link the veteran's psychiatric condition to an incident 
of service.  Therefore, this evidence is not sufficient to make this claim 
well grounded.  Tirpak, 2 Vet. App. 609; Caluza, 7 Vet. App. 498.

Statements from the veteran and his sister were received to the effect that 
the veteran has residuals of a neck injury sustained while diving into a 
pool in service around May 1984 or that were sustained in an automobile 
accident around January 1985.  While some of this evidence is supported by 
the objective service medical records that show the veteran was seen for 
medical complaints in May 1984 following dives into a pool, this lay 
evidence is not sufficient to demonstrate the presence of a neck disorder 
or disability manifested by headaches.  Nor is this lay evidence sufficient 
to support a claim for a disability based on medical causation.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).

The statements from the veteran and his sister are also to the effect that 
the veteran has had behavior problems since the above-noted incidents in 
service and that his current psychiatric problems are due to those 
incidents.  This lay evidence is not sufficient to casually link the 
veteran's current psychiatric conditions to an incident of service.  
Espiritu, 2 Vet. App. 409.  Medical literature was submitted concerning 
brain and spinal cord injuries, but this evidence does not specifically 
link any of the veteran's claimed conditions to an incident of service.

In this case, there is no competent (medical) evidence showing the presence 
of a chronic neck disorder or disability manifested by headaches in 
service, and there is no competent (medical) evidence linking the veteran's 
kyphosis and psychiatric conditions, first found several years after 
service, to an incident of service, including the acute episodes of tension 
headaches, neck strain, and heat stress.  Hence, the claims for service 
connection for residuals of a neck or head injury and a psychiatric 
disability are not plausible, and they are denied as not well grounded.

The Board notes that the RO denied the claims for service connection for 
residuals of a neck or head injury and a psychiatric disability on the 
merits and finds no prejudice to the veteran in appellate denial of the 
claims as not well grounded.  Edenfield v. Brown, 8 Vet. App. 384 (1995).

The veteran is advised that he may reopen the claims for service connection 
for residuals of a neck or head injury and a psychiatric disability at any 
time by notifying the RO of such an intention and submitting supporting 
evidence.  An example of supporting evidence is a medical report showing 
the presence of the claimed disorder with an opinion linking it to an 
incident of service.  Robinette v. Brown, 8 Vet. App. 69 (1995).



ORDER

The claims for service connection for residuals of a neck or head injury 
and a psychiatric disability are denied as not well grounded.



		
	R. E. Smith
	Acting Member, Board of Veterans' Appeals

 


